 

AMENDMENT N° 15

 

TO THE

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

 

 

 

 

PREAMBLE

 

This Amendment N° 15 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 11th day of June, 2013 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, the Parties have agreed that certain “[***]” tests of Satellite
components are required due to the “[***]”;

 

WHEREAS, Contractor has provided to Purchaser quotation TAS-13-CI/DCE-92, dated
April 22, 2013, in the amount of “[***]” US Dollars (US$“[***]”) for such
“[***]” tests;

 

WHEREAS, Purchaser issued an email to Contractor, dated May 3, 2013, accepting
Contractor’s quotation; and

 

WHEREAS, the Parties now desire to amend Article 4 and Exhibit D of the Contract
in accordance with the terms and conditions provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:        The Base Contract Price set forth in Article 4.1 of the
Contract is hereby increased by “[***]” U.S. Dollars (US$“[***]”) to a new Base
Contract Price of not more than “[***]” U.S. dollars (US$“[***]”).

 

Article 2:        Exhibit D of the Contract is hereby revised to add the
following separate milestone payment schedule applicable to the “[***]”.

 

[***]   [***]    [***]    [***]  [***]   [***]    [***]    [***]  [***] 
 [***]    [***]    [***] 

 

Article 3:        This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 4:        All other provisions of the Contract not expressly referred to
in this Amendment remain in full force and effect.

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy      Iridium / Thales Alenia Space Confidential & Proprietary

 

1

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ Scott Smith   /s/
Nathalie Smirnov S. Scott Smith   Nathalie Smirnov       Executive Vice
President   Executive Vice President Technology Development and Satellite
Operations   Business Line Telecommunications

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy       Iridium / Thales Alenia Space Confidential & Proprietary

 

2

 



